In an action to recover damages for fraud, breach of contract and defamation, the plaintiff appeals from an order of the Supreme Court, Kings County (Ramirez, J.), dated June 22, 1995, which denied its motion for, in effect, reargument of the defendants’ prior motion for summary judgment dismissing the complaint, which had been granted by order of the same court dated March 10, 1995.
Ordered that the appeal from the order dated June 22, 1995, is dismissed, without costs or disbursements.
Although the plaintiff termed its motion as one to set aside the order dated March 10, 1995, none of the bases needed to establish entitlement to set aside an order pursuant to CPLR 5105 exist in this case. Inasmuch as the plaintiff failed to offer any valid excuse as to why the allegedly new facts set forth in support of its motion were not submitted in opposition to the defendants’ original motion for summary judgment, the plaintiff’s motion was in actuality for reargument (see, Chiarella v Quintoni, 178 AD2d 502). No appeal lies from an order denying reargument (see, Mucciola v City of New York, 177 AD2d 553). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.